Citation Nr: 0515059	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1981 to January 
1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO which 
denied service connection for CFS.


FINDINGS OF FACT

1.  The veteran did not serve on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The competent medical evidence of record does not tend to 
show that the veteran's current chronic fatigue syndrome is a 
manifestation of the cytomegalovirus (CMV) that was 
contracted during service.


CONCLUSION OF LAW

The veteran's currently diagnosed chronic fatigue syndrome is 
not due to disease or injury that was incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309, 3.317, 4.88(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - Duties to Notify and Assist

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case 
and will be collectively referred to as "the VCAA."  To 
comply with the aforementioned VCAA requirements, the RO must 
satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In letters dated January 2002 and 
October 2003 for the claim for CFS the RO informed the 
veteran of the elements necessary to prove his claim for 
service connection.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The January 
2002 and October 2003 letters informed the veteran that the 
RO would help him obtain medical records, employment records, 
or records from other Federal agencies.  The letters also 
informed the veteran that the RO would assist him by 
providing a medical examination or getting a medical opinion 
if deemed necessary for his claim of service connection for 
CFS.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  Both the January 2002 and 
October 2003 letters informed the veteran that he must 
provide VA with competent medical evidence showing that his 
CFS was incurred as a result of the CMV first diagnosed in 
service.  The RO also informed the veteran that he is 
ultimately responsible to make sure all requested private 
medical records are received.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim for service 
connection for CFS (as required by 38 C.F.R. § 3.159 (b)), it 
is determined that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information about where and by whom he was treated 
for the chronic fatigue.  There are no outstanding records to 
obtain.  When the veteran has provided information about 
where he was treated for his claimed conditions, VA has 
obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the Board notes that the veteran's 
representative submitted a statement in October 2003 
indicating that there was no additional information to 
furnish.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For these reasons, there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.




II.  Factual Background

The veteran asserts that he contracted a CMV infection during 
active service, and that he developed CFS as a manifestation 
of the CMV.  

A careful review of the veteran's service medical records 
reveals that the veteran tested positive for CMV during 
service in June 1985.  The CMV was associated with complaints 
of malaise, fever and cold symptoms reported in May 1985.  
The service medical records also reveal that the veteran was 
treated on multiple occasions during service for viral upper 
respiratory infections, sinus infections, fever and pain.  
The veteran was also diagnosed with viral hepatitis in 
conjunction with the CMV infection.  Service medical records 
further reveal that the veteran's condition was assessed in 
August 1985 at the Internal Medicine Clinic of an Army 
hospital.  The examiner noted that the veteran had documented 
CMV infection with high IgG titer indicating acute infection.  
The veteran complained of malaise and hypersomnolence.  The 
examiner noted that the veteran had an excellent workup and 
was found to have normal LFT's (liver function tests).  There 
was no further therapy to offer the veteran.  

In January 1986, the veteran was hospitalized for four days 
with fever, chills, malaise, myalgias, headache, and nausea.  
It was noted that the veteran had been diagnosed as having 
CMV with mono-like illness and mild hepatitis in April/May 
1985, but had been essentially well for the four months prior 
to the admission.  The discharge diagnosis was that of a 
probable reactivation of CMV disease.  

In an August 1986 consultation sheet, it was noted that the 
veteran had resolving CMV infection with no evidence of 
hepatitis.  

In February 1987, the veteran was afforded a periodic 
examination, at which time the examiner determined that the 
veteran was qualified for retention.  

The veteran was examined in December 1988, prior to his 
discharge from service.  The Report of Medical History noted 
that the veteran's CMV was in remission at that time.  

Post service medical records show that the veteran was 
treated in June 1989 for acute sinusitis.  Other VA treatment 
records from January 1995 through 1996 show a diagnosis of 
CFS.  

In October 2001, along with a statement in support of his 
claim of service connection for CFS due to CMV, the veteran 
submitted an article entitled, "Stealth Viruses and Chronic 
Fatigue Syndrome" prepared by a doctor from the Center for 
Complex Infectious Diseases in Rosemead, California.  The 
article essentially asserts that severe CFS is but one of 
many manifestations of a persistent, systemic viral infection 
that causes brain damage.  The article also notes that most 
severely ill CFS patients are infected with atypically 
structured cytopathic viruses.  The viruses have been termed 
"stealth" since they apparently lack crucial antigenic 
determinants that would act as effective targets for cell 
mediated anti-viral immunity.  The article does not 
specifically link CMV with CFS.  

In conjunction with his claim of service connection, the 
veteran was afforded a VA examination in March 2002.  The 
examiner reviewed the claims file and noted that the veteran 
was diagnosed with the CMV infection in 1985, confirmed by 
antibody.  The examiner also noted that the veteran was 
diagnosed with CFS ten years later.  The veteran complained 
of significant weakness all day.  The examiner found no 
active infection, despite the history of CMV infection in 
1985.  As far as the examiner knew, there was a possibility 
that the CFS could be related to Epstein-Barr virus, but he 
did not know of any literature which indicates that CMV also 
could be related to CFS.  The examiner recommended a 
consultation with a specialist in infectious disease for a 
more accurate decision.  

In a September 2002 rating decision, the RO denied service 
connection for CFS.  The veteran timely appealed that 
determination.  

VA treatment records show that the veteran underwent an 
aortic valve replacement in September 2002.  A February 2003 
VA mental health clinic treatment record notes that the 
veteran had a diagnosis of depressive disorder, not otherwise 
specified (NOS).  The examiner noted that the veteran's mood 
was depressed with underlying anxiety and irritability.  The 
examiner noted that the veteran felt hopeless and helpless, 
and that he had a diagnosis of hypochondriasis, too.

The veteran was afforded another VA examination in March 2004 
to determine the current nature and likely etiology of the 
CFS.  The examiner reviewed the veteran's claims file and 
noted that the veteran was diagnosed with a CMV infection in 
1985, confirmed by antibodies.  The examiner noted that the 
veteran currently had severe fatigue.  The examiner indicated 
that the veteran had nonexudative pharyngitis four times per 
year, and very small palpable cervical lymph nodes.  There 
was no generalized muscle weakness, only neck weakness.  The 
veteran reported fatigue that would last more than 24 hours, 
and longer after physical work.  The veteran complained of 
headaches once per month.  There was no complaint of 
migratory joint pain.  Psychologically, the veteran had 
depression and periodical insomnia.  

Based on the above findings, the examiner concluded that the 
veteran met the criteria for advanced CFS.  The examiner 
noted that the veteran was able to do only a light physical 
job and had to have frequent rest.  Periodically, he was not 
able to do anything, except sleep.  The diagnosis was that of 
CFS.  

As to the question of a relationship between the CMV 
infection and CFS, the examiner noted that the existing 
literature, including the website, note that the causes of 
CFS remain unknown, but that CFS could be triggered by 
infectious agents.  The examiner cautioned, however, that CFS 
could not be caused by any single recognized infectious 
disease agent.  The examiner noted that no firm association 
between an infectious agent and CFS had been identified, but 
it was possible that some infectious diseases could be 
contributory to the development of CFS.  In conclusion, the 
examiner opined that, "...it is as least as likely as not that 
[the veteran's] chronic fatigue syndrome is not caused by the 
cytomegalovirus infection, but still he has a significant 
chronic fatigue syndrome that affects significantly his 
ability to work at daily activities."  

The veteran was also afforded a VA examination for 
infectious, immune, and nutritional disabilities by the same 
examiner who conducted the previous examinations.  The 
examiner once again noted that he reviewed the claims file, 
and once again noted that the veteran had been diagnosed with 
CMV infection in 1985.  The examiner noted that, presently, 
the veteran's CMV was in remission, and there was no active 
presence.  A chest x-ray revealed no obvious sign of 
infection.  Hepatitis A, B, and C tests were negative.  A CBC 
was normal.  Physical examination of the veteran revealed 
that he was in significant distress.  The examiner noted that 
the veteran had gastroesophageal reflux disease and was 
status post aortic aneurysm, and an aortic valve replacement.  
The diagnosis was that of history of CMV infection, now in 
remission.  


III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service one must present a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim for service 
connection if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124 (1993).  Chronicity under 38 C.F.R. 
§ 3.303 is established when evidence, regardless of its date, 
shows that a veteran had a chronic disorder in service and 
currently has the disorder.  Chronicity must be demonstrated 
by medical evidence, unless the Court has determined that lay 
observation of the disorder is competent.  A lay person is 
competent to testify only as to observable symptoms.  A lay 
person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  
If chronicity is not established, service connection may 
still be found if the following conditions are met: (1) the 
disorder is observed during service, (2) there is continuity 
of symptomatology thereafter, and (3) competent evidence 
relates the current disorder to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2004).

Under certain circumstances, service connection for CFS may 
be established based on a consideration of CFS as a 
qualifying chronic disability for veteran's of the Persian 
Gulf War.

More specifically, under the provisions of specific 
legislation enacted to assist veterans of the Persian Gulf 
War, service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more during a specific 
presumption period.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i) (2004).  Effective March 1, 2002, Section 202 
of the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. 
§ 1117 to expand the presumptive period to September 30, 
2011.  See VBA Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. 
§ 3.317(a)(2)(i) (2004). 

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1), (2) (2004).  In this case, the 
veteran's DD Form 214 indicates that the veteran served on 
active duty during peacetime from February 1981 to January 
1989.  The veteran did not serve in the Southwest Asia 
theater of operations.  For these reasons, the veteran does 
not meet the definition of "Persian Gulf veteran".  Since 
he is not a Persian Gulf veteran, he cannot be granted 
service connection pursuant to the provisions of 38 U.S.C.A. 
§ 1117 (West 2002) and 
38 C.F.R. § 3.317 (2004), nor does the veteran assert that 
service connection is warranted on this basis.

Rather, the veteran asserts that his CFS is a manifestation 
of the CMV which he contracted during service.  The Board 
notes that the veteran has a clear diagnosis of CFS, and 
according to the record, the veteran's complaints of chronic 
fatigue began in 1995.  The veteran's service medical records 
note a history of CMV in 1985, but also note that the 
veteran's CMV was in remission at the time of his discharge 
in January 1989.  

In order to establish service connection for CFS in this 
case, the medical evidence of record must show that it is at 
least as likely as not that the currently diagnosed CFS is a 
manifestation of, or resulted from, or is otherwise related 
to, the documented in-service CMV infection or other disease 
or injury incurred or aggravated by service.  

The post-service medical evidence, as noted hereinabove, 
consists of VA treatment records, and VA examination reports 
from March 2002 and March 2004 showing a diagnosis of CFS.  
The examination reports note that although it is possible 
that CFS can be triggered by infectious agents, there is no 
firm association between an infectious agent and CFS.  
However, the examiner noted that it was possible that some 
infectious diseases could contribute to the development of 
CFS.  In other words, the examiner concluded that there was 
no specific link between CFS and CMV, generally, and there 
was nothing in the record to indicate that the veteran's CFS 
was a manifestation of the in-service CMV infection.  

The Board notes that the veteran and his attorney assert that 
the October 2001 article regarding stealth viruses and CFS 
can be interpreted to indicate that the CMV is linked to CFS.  
The Board finds, however, that the article does not 
specifically associate CMV to CFS, and in contrast, notes 
outright, that the thesis of the author's study was that 
severe CFS was but one of many manifestations of a 
persistent, systemic viral infection that caused brain 
damage.  The Board further notes that although the word 
"cytomegalovirus" is mentioned in the article, it is 
mentioned in the context of the author's focus on a stealth 
adapted African green monkey simian cytomegalovirus.  The 
article does not directly relate CMV to CFS.  

The Board also addresses the attorney's argument that CFS is 
related to the in-service CMV because a VA treatment report 
noted a diagnosis of CFS and CMV antibody presence in the 
same document.  

The Board notes that the handwritten notation referred to by 
the veteran's attorney does not indicate that the CMV 
infection is still present.  In contrast, a review of the 
medical evidence of record tends to show that the veteran's 
CMV was in remission at the time of his discharge from 
service, and is currently in remission, as noted in the March 
2004 VA examination report.  Moreover, the document does not 
specifically relate the veteran's CMV to the CFS.  

The Board is mindful of the veteran's firm belief that his 
CFS is related to the CMV in service.  However, here is no 
evidence of record, other than the veteran's contentions, 
that his current CFS is related to any disease or injury 
incurred in or aggravated by service.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor as required by law.  However, given the absence of 
probative evidence demonstrating that the currently diagnosed 
CFS is related to the in-service diagnosis of CMV infection, 
the preponderance of the evidence is against the claim for 
service connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2004).


ORDER

Service connection for CFS is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


